DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 05/11/2021.

Status of Claims


Claims 1, 4, 16, 19, 22, and 31 have been amended. 
Claims 1-36 are now pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.

Response to Arguments

As per Applicant's arguments filed on 05/11/2021 regarding the 35 U.S.C. 101 and 103 rejections of claims 1-36 have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues, in summary, that the claims are not directed towards an abstract idea and that the additional elements integrate the abstract idea into a practical application and provide significantly more.
The Examiner respectfully disagrees. The Examiner evaluated the claims individually and in combination as per the October 2019 Patent Subject Matter Eligibility Guidance and determined that the claims are directed to an abstract idea of Certain Methods of Organizing Human Activity because the claims describe a process of engaging in dialog with a person to obtain information (i.e. managing interaction between people) to generate a repair list for potentially damaged utility equipment (i.e. providing instructions). As per the October 2019 PEG, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.
The Examiner analyzed the additional elements in light of the Applicant’s and determined that the additional elements did not integrate the abstract idea into a practical application nor provide and inventive concept (i.e. significantly more) because additional elements were mere instructions to apply or implement the 
Each of these components within the utility management server system 105 is operatively connected by any conventional interconnect mechanism. FIG. 2 simply shows a bus to achieve communication between the components. Those skilled in the art should understand that this generalized representation can be modified to include other conventional direct or indirect connections. Accordingly, discussion of a bus is not intended to limit various embodiments.
Indeed, it should be noted that FIG. 2 only schematically shows each of these components. Those skilled in the art should understand that each of these components can be implemented in a variety of conventional manners, such as by using hardware, software, or a combination of hardware and software, across one or more other functional components. For example, the utility communication device 140 may be implemented using a plurality of microprocessors executing firmware. As another example, the utility communication device 140 may be implemented using one or more application specific integrated circuits (i.e., “ASICs”) and related software, or a combination of ASICs, discrete electronic components (e.g., transistors), and microprocessors. Accordingly, the representation of the utility communication device 140 and other components in FIG. 2 is for simplicity purposes only. In fact, in some embodiments, the utility communication device 140 of FIG. 2 may be distributed across a plurality of different machines—not necessarily within the same housing or chassis. (pg. 7 ln. 18 – pg. 8 ln. 11)
Various embodiments of the invention may be implemented at least in part in any conventional computer programming language (pg. 23).

The Examiner submits that the Applicant’s specification nor the claims recite a specific technological improvement. Automating a manual process via use of a computer technology in not considered an improvement. MPEP 2106.04(a) states that the Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. Being able to identify an exact location and communicate and gather information quickly by using a computer as compared to a person estimating and performing these tasks is an improvement in the accuracy of the data and the workflow process and not an 
  The Examiner notes that the Applicant’s claim limitations are similar to Example 42 in that the claims involve the use of electronic communication, storing information, and recite a method of organizing human activity. However, unlike Example 42, the Applicant’s claims do not recite a specific improvement similar to “converting non-standardized information into a standardized format” that provides a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  Therefore, the Examiner maintains the position that claims are directed to an abstract idea and the additional elements do not integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer. For these reasons, the 35 U.S.C. 101 rejection of claims 1-36 is maintained.

  	As per the 103 rejections, the Applicant argues, in summary, that the cited prior art alone or in combination do not teach all of the limitations recited in claim 1 (pgs. 17-21).
The Examiner finds the Applicant arguments persuasive. Therefore, the previous 103 rejections have been withdrawn. However, upon further 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As per The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claims 1-7 and 12-15 include limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Regarding Claim 1, this claim recites the following limitations that are being interpreted as means-plus-function elements (generic placeholders in emphasis):
a region manager configured to determine a geographic region… and identify a person…
a utility communication device configured to engage in an electronic dialog…
an equipment manager… configured to generate a repair list…, [and] to determine repair equipment…
The presumption is that 35 U.S.C. 112(f) does not apply because the limitations do not use the term “means.”  However, the presumption is overcome because the limitations fail to recite sufficient structure, material, or acts to perform the recited functions.  The identified generic terms (i.e., “manager,” “device,” and “manager”) do not indicate structural features, and the corresponding modifiers (i.e., “region,” “utility communication,” and “equipment”) do not provide structure to the terms.  Furthermore, e.g., Fig. 2, depicting components as generic boxes in a “server system”).
Under the three-prong analysis, the identified terms act as generic placeholders for the term “means”; the generic placeholders are modified by corresponding functional language (i.e., “determine…,” “identify…,” “engage…,” etc.); and the generic placeholders are not modified by sufficient structure.  Therefore, the identified elements afford interpretation as means-plus-function limitations.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification states that each of the identified elements may be implemented “in a variety of conventional manners, such as by using hardware, software, or a combination of hardware and software, across one or more other functional components.”1  In light of the disclosure as a whole, the recited means-plus-function elements comprise the structure of a general-purpose computer along with any algorithms required to perform non-generic functions.2
The following elements acquire sufficient support describing the corresponding structure required to performing the claimed functions:
region manager – determine a geographic region by applying rules to identified locations (pg. 9-11) and identify a person by searching a database based on the geographic region (pg. 12)
equipment manager – generate a repair list and determine repair equipment by retrieving corresponding entries in a database (pg. 20-21)
utility communication device – engage in a dialog by sending and receiving messages, e.g. SMS or e-mail (pg. 12-14; see also MPEP 2106.05(d)(II), transmitting and receiving data over a network)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding Claims 2-3, the region manager acquires sufficient corresponding structure for the recited functions in the same way as discussed for Claim 1.
Regarding Claims 4-7, the utility management device acquires sufficient corresponding structure for the recited functions in the same way as discussed for Claim 1.
Regarding Claims 12-13, the equipment manager acquires sufficient corresponding structure for the recited functions in the same way as discussed for Claim 1.
Regarding Claim 14, the equipment manager acquires sufficient corresponding structure for the recited functions in the specification at pg. 20-22.  Although the specification does not explicitly state storing information regarding impediments and 
Regarding Claim 15, the equipment manager acquires sufficient corresponding structure for the recited functions in the same way as discussed for Claim 1. 



Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 21 include the limitation of “the equipment information about utility equipment within a vicinity of a geolocation,…”.  The limitation of “determine equipment information about utility equipment within a vicinity of a geolocation…” was previously recited in claim 1 lines 15-16. As written, it is unclear if “a vicinity of a geolocation” recited in line 21 is the same or different from the vicinity and geolocation recited in lines 15-16. Therefore, claim 1 is considered indefinite and thus is rejected under 35 U.S.C. 112(b). Dependent claims 2-15 are also rejected under 35 U.S.C. 112(b) for the same reasons. a vicinity of a geolocation” will be interpreted as “the vicinity of the geolocation” (i.e. the same).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention, “Systems and Methods for Expediting Repairs of Utility Equipment Using Electronic Dialogs with People”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. managing interactions between people), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-36 are directed to a statutory category, namely a system (claims 1-15), a process (claims 16-30) and manufacture (claims 31-36).
Step 2A (1): Independent claims 1, 16, and 31 are directed to an abstract idea of Certain Methods of Organizing Human Activity (e.g. managing interactions between people), based on the following claim limitations: “locating and addressing potentially damaged utility equipment; determine a geographic region potentially affected by an environmental event and identify a person in the geographic area; engage in dialog with the person, the dialog including at least one message from the person; parse the at least one message from the person to determine a geolocation of the person in the dialog, parse the dialog to determine equipment information about the utility equipment within the vicinity of a geolocation of the person, the equipment information including the type of utility equipment and a condition of the utility equipment; receive from the message the geolocation of the person and equipment information about the utility equipment within a vicinity of a geolocation, provide based on the geolocation and the equipment information, the identity of potentially damaged utility equipment; and generate a repair list including at least some of the identified potentially damaged utility equipment, the equipment manager also being configured to determine repair equipment to repair the potentially damaged utility equipment on the repair list.”. These claims describe a process of engaging in dialog with a person to obtain information (i.e. managing interaction between people) to generate a repair list for potentially damaged utility equipment (i.e. providing instructions). Dependent claims 2-15, 17-30, and 32-36 further describe how the dialog occurs, the information obtained from the dialog, and how the repair list is generated based on the information obtained. The identified limitations describe a series of interactions that would ordinarily take place among humans (e.g., a utility customer and a utility agent) using word-of-mouth communication, mental evaluation, and paper and pencil for recording information. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Certain Methods of Organizing Human Activity” which includes managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. Certain Methods of Organizing Human Activity can encompass the activity of a single 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 4-5, 7, 9, 11-16, 19-20, 22, 24, 26-32, and 34-36 recite additional elements of a utility management system, a region manager, a utility communication device configured operably coupled with the region manager to engage in an electronic dialog including an electronic message, a message parser operatively coupled with the utility communication device, the message parser configured to parse the electronic message to determine geolocation of the communication device used in the electronic dialog and parse the electronic dialog, an inventory database in communication with the message parser to receive from the message parser… the inventory database having information about the utility equipment…the inventory database configured for providing equipment information; an equipment manager operatively coupled with the inventory database, the equipment manager being configured to...; and a computer program product including a non-transitory computer-readable medium having computer code. Dependent claims 2-3, 6, 8, 10, 17-18, 21, 23, 25, and 33 include additional elements of an environmental events notification system, a database of people, the electronic message is configured to activate, on the communication device, an application for managing the electronic dialog, and the message parser is configured to apply image analysis, text analysis, or both. 

These additional elements are viewed as computer devices that are used to perform the abstract idea of engaging in dialog with a person to obtain information to generate a repair list for potentially damaged utility equipment. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-36 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-36 recite additional elements as stated above. As per the Applicant’s specification, the system components “can be implemented in a variety of conventional manners, such as by using hardware, software, or a combination of hardware and software, across one or more other functional components” (pgs. 7-8).  It further states that the invention may be implemented “in any conventional computer programming language” and may be used “with many computer architectures or operating systems” as understood by those skilled in the art (pg. 23). Read in light of the disclosure as a whole, the recited system and its components amounts e.g., evaluating distances, clustering, etc.). The equipment manager incorporates the structure of a general purpose computer along with instructions for storing and retrieving equipment and repair information in the infrastructure database.  The utility communication device incorporates the structure of a general purpose computer along with instructions for sending and receiving electronic messages. The message parser is recited at a high level of generality and represents mere instructions to automate certain abstract concepts using a general-purpose computer.  The disclosure is silent regarding any contemplated techniques for performing text analysis, image analysis, or otherwise “parsing” an electronic dialog by a computer. However, the specification states that the parsing may be performed “using human observation (pg. 16). Therefore, read in light of the disclosure as a whole, the invocation of a “parser” embodied as a computer program amounts to nothing more than certain concepts of interpersonal interactions along with mere instructions to “apply it.”
Viewed both individually and as an ordered combination, these additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-10, 13-16, 19, 22-25, 28-31, 33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesha (US 2016/0155097 A1) in view of Wetzer et al. (US 2009/0006169 A1).
As per claim 1 (Currently Amended), Venkatesha teaches a utility management system for locating and addressing potentially damaged utility equipment, the system comprising (Venkatesha e.g. Fig. 1 Reporting Systems; Systems, mediums, and methods for determining reports of repairable objects and events (Abstract). Repairable objects may be repairable cable such as a telephone cable, a power cable, and/or an electric cable, among other types of objects that may be repaired [0046].): 
Venkatesha teaches a region manager configured to determine a geographic region potentially affected by an environmental event and identify a person in the geographic area; (Venkatesha e.g. Figs. 1, 3, 6, and 7; The client device 300 may capture the multimedia data 304 of a field-of-view (FOV) 308. The FOV 308 may also include other portions of the cables 310 and 312, support structures 314 and 316, and trees 318 and 320, among other aspects of an environment 322 proximate to the client device 300 [0047]. The server device 102 (i.e. region manager) may determine that the multimedia data 304 includes image data including the details of one or more damaged portions of repairable object 306 and location data indicating a location of the repairable object 306 [0050]. Details of the actionable event includes the location, the environment, and/or the size of the actionable event, among other characteristics of the actionable event such as indication of a flood, earthquake, a storm, etc. ([0069] and [0078]). Method 600 includes determining, by the diagnostics module 118, that the details of the actionable event further indicate the human person 726 involved in the actionable event 706 (Fig. 7 and [0079]).)
Venkatesha teaches a utility communication device configured operably coupled with the region manager to receive, from the region manager, an identity of the person in the geographic area and to engage in an electronic dialog with the person, the electronic dialog including at least one electronic message from the person to the system; (Venkatesha e.g.  Fig. 1 reporting system server device 102 may include various components such as a communication module 112, a processing module 114, a data storage module 116, a diagnostics module 118, and a reporting module 120 of which may be communicatively linked to other modules via a system bus, network, or other connection mechanism 122 (Fig. 1 and [0019]). Communication module 112 (i.e. utility communication device) may be configured to allow server device 102 to communicate with client devices 104 and/or 106 via communication network 108 [0020]. Client devices 104 and 106 may be configured to exchange, send, and/or receive data packets from the server device 102 such as data packets 126 and 128 including multimedia data indicative of a repairable object [0031]. The server device 102 may request the client device 104 to send the multimedia data 304 and receive the multimedia data 304 in response to the request [0048]. Multimedia data, referred to as “data packets”, may include image data, thermal image data, sound data, and/or audiovisual data among other types of data indicative of the repairable object ([0014] and [0046]). Image and/or audio data may be captured by a user device, along with location information [0014]. Data packets may include IP addresses of client device 104 and 106 [0022].  The Examiner submits that the identity of the person is associated with the client/user device information.)
Venkatesha teaches a message parser operatively coupled with the utility communication device (Venkatesha e.g. Fig. 1, Server device 102 (i.e. , Venkatesha teaches the message parser configured to parse the at least one electronic message from the person to the system (Venkatesha e.g.  Fig. 1, The server device 102, via the communication module 112, (i.e. message parser) may receive and/ or access data packets from one or more client devices, e.g., a camera phone, a wearable computing device, and/or another portable communication device, among other client devices configured to capture multimedia data of the repairable object ([0014] and [0021]). The server device 102, via the diagnostic module 118, may manage, parse, and/or construct and deconstruct such data and/or data packets, among other steps to analyze data. The server device may identify that the data and/or data packets include multimedia data indicative of a repairable object ([0014] and [0055]).)  Venkatesha teaches to determine a geolocation of a communication device used by the person in the electronic dialog to send the at least one electronic message from the person to the system, (Venkatesha e.g. Fig. 1, The server device 102, via the communication module 112, (i.e. message parser) may receive and/ or access data packets from one or more client devices configured to capture multimedia data of the repairable object ([0014] and [0021]). The server device 102 may request the client device 104 to send the multimedia data 304 and receive the multimedia data 304 in response to  Venkatesha teaches the message parser also being configured to parse the electronic dialog to determine equipment information about utility equipment within a vicinity of a geolocation of the communication device used by the person the equipment information including the type of utility equipment and a condition of the utility equipment; (Venkatesha e.g. Fig. 1, The server device 102, via communication module 112, may receive and/ or access data packets from one or more client devices ([0014] and [0021]). The server device may manage, parse, and/or construct and deconstruct such data and/or data packets, among other steps to analyze data. The server device may identify that the data and/or data packets include multimedia data indicative of a repairable object ([0014] and [0055]). The diagnostic module 118 of the server device 102 may identify from the multimedia data details of one or more damaged portions of a repairable object ([0024] and [0069]). The repairable object may be repairable cable such as a telephone cable, a power cable, and/or an electric cable, among other types of objects that may be repaired [0046]. For example, the client device 300 may capture the multimedia data 304 of a field-of-view (FOV) 308. The FOV 308 may also include other portions of the cables 310 and 312, support structures 314 and 316, and trees 318 and 320, among other aspects of an environment 322 proximate to the client device 300 (Fig. 3 and [0047]). The server device 102 may determine that the multimedia data 304 includes image data including the details  Audio data corresponding to the repairable object may include a user recording, “the street is flooded due to a broken water piper, causing a traffic jam”. As such, the diagnostic module 118 may utilize voice recognition system to decipher the words “flood” and “broken water pipe” and determine that the fire department and/or the city’s water department may have the proper tools to remedy the broken water pipe [0055].) 
Venkatesha teaches an inventory database in communication with the message parser to receive from the message parser (1) the geolocation of the communication device used by the person and (ii) the equipment information about utility equipment within a vicinity of a geolocation (Venkatesha e.g. Fig. 1 reporting system server device 102 may include various components such as a communication module 112, a processing module 114, a data storage module 116, a diagnostics module 118, and a reporting module 120, any of which may be communicatively linked to other modules via a system bus, network, or other connection mechanism 122 [0019]. The server device 102, via communication module 112, may receive and/ or access data packets from one or more client devices ([0014] and [0021]). The server device 102 may store the data packets in the data storage module 116 (i.e. inventory database) [0018].  Data packets include multimedia such as image data, sound data, and/or audiovisual data indicative of a repairable object and/or an actionable event ([0013], [0014] and [0021]). Data packets may include IP addresses (i.e. geolocation) of client device 104 and 106 [0022]. Image data may include details of one or more , Venkatesha does not explicitly teach, however, Wetzer teaches the inventory database having information about utility equipment including, for each item of utility equipment, an associated geolocation, the inventory database configured to provide, based on the geolocation of the communication device used by the person received from the message parser, and the equipment information, the identity of potentially damaged utility equipment; and (Wetzer e.g. Fig. 1, Wetzer teaches a system for managing the maintenance of equipment [0023]. Fig. 1 system includes storage device 108 that configured to store data in a plurality of databases such as an equipment geography description database 122 [0029]. The equipment geography description database 122 stores data related to geographic zones or locations for all maintained areas of the end item of equipment. The geographic location descriptions are related to a user graphical interface allowing for rapid point-and-click data acquisition [0034]. Unplanned work can be specified through an assigned maintenance repair and overhaul (MRO) geography definition obtained from the geography definition database 122 [0043]. The operator specifies the geography for the unplanned work items via a user interface. The menu system may be used to identify a particular item of unplanned MRO work to be completed at the specified geographical location. Once the geographical location has been identified by the operator, only the possible work tasks in that geographical location are made available by the menu system [0045]. The invention provides methods and apparatus for identification, categorization and 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Venkatesha’s server system data storage module to include equipment location information as taught Wetzer in order to efficiently identify and categorize unplanned work (Wetzer e.g. [0006]- [0007].)
Venkatesha and Wetzer’s inventions are directed towards using computer technology to identify and resolve unplanned maintenance work.  Furthermore, all of the claimed elements were known in the prior arts of Venkatesha and Wetzer and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Venkatesha teaches an equipment manager operatively coupled with the inventory database, the equipment manager being configured to generate a repair list including at least some of the identified potentially damaged utility equipment, the equipment manager also being configured to determine repair equipment to repair the potentially damaged utility equipment on the repair list. (Venkatesha e.g. Fig. 1 server device 102 may 
As per claim 4 (Currently Amended), Venkatesha in view of Wetzer teach the utility management system of claim 1, Venkatesha teaches wherein the utility communication device is configured to engage in the electronic dialog by sending an electronic message, of the at least one electronic message, to the communication device of the person
As per claim 7 (Original), Venkatesha in view of Wetzer teach the utility management system of claim 1, Venkatesha teaches wherein the utility communication device is configured to receive, from the communication device, at least one electronic message including observations by the person regarding the vicinity of the geolocation, the observations including image data, text, or both. (Venkatesha e.g. An individual may discover the broken line and operate a camera phone to capture an image of the broken line. The individual may send the image to a local utility company that may investigate the broken line and repair the damages to the broken line [0012]. Multiple camera phones capturing images and/or videos of a monument proximately located to the broken line, possibly indicating a location of the broken line [0013]. The server device may receive and/ or access data packets from one or more client devices, e.g., a camera phone, a wearable computing device, and/or another portable communication device, among other client devices configured to capture multimedia data of the repairable object. Data packets include multimedia data such as image data, sound data, and/or audiovisual data indicative of the repairable object [0014].  Image and/or audio data may be captured by a user device, along with location information [0014].) 
As per claim 8 (Original), Venkatesha in view of Wetzer teach the utility management system of claim 7, Venkatesha teaches wherein the message parser is configured to apply image analysis, text analysis, or both to the observations received from the communication device of the person to determine the type of utility equipment, the condition of the utility equipment, or both. (Venkatesha e.g. Fig. 1 server device 102 may be configured to manage, parse, and/or construct and 
As per claim 9 (Original), Venkatesha in view of Wetzer teach the utility management system of claim 7, Venkatesha teaches wherein the message parser is configured to parse the electronic dialog to determine impediments, in the vicinity of the geolocation of the person, to repairing the utility equipment. (Venkatesha e.g. Fig. 1, The server device 102, via the communication module 112, (i.e. message parser) may receive and/ or access data packets from one or more client devices, e.g., a camera phone, a wearable computing device, and/or another portable communication device, among other client devices configured to capture multimedia data of the repairable object ([0014] and [0021]).  Server device 102 may be configured to manage, parse, and/or construct and deconstruct data packets that include various types of data such as multimedia data [0015]. The diagnostic module 118 may determine from the image data an indication of an illumination associated with the repairable object 306. The illumination may be a spark, a flash, a glow, a flame, a fire, and/or a blaze (i.e. impediment) [0052]. The diagnostic module may select the fire department to repair the 
As per claim 10 (Original), Venkatesha in view of Wetzer teach the utility management system of claim 9, Venkatesha teaches wherein the message parser is configured to parse the electronic dialog by applying image analysis, text analysis, or both to the observations received from the communication device of the person. (Venkatesha e.g. Fig. 1, The server device 102, via the communication module 112, (i.e. message parser) may receive and/ or access data packets from one or more client devices, e.g., a camera phone, a wearable computing device, and/or another portable communication device, among other client devices configured to capture multimedia data of the repairable object ([0014] and [0021]). Server device 102 may be configured to manage, parse, and/or construct and deconstruct data packets that include various types of data such as multimedia data [0015]. Data packets include multimedia data such as image data, sound data, and/or audiovisual data indicative of the repairable object [0014].)
As per claim 13 (Original), Venkatesha in view of Wetzer teach the utility management system of claim 1, Venkatesha teaches wherein the equipment manager is configured to determine the repair equipment by determining, for each identified potentially damaged utility equipment on the repair list, repair equipment for extracting the potentially damaged utility equipment and the repair equipment for installing new utility equipment. (Venkatesha e.g. Fig. 1, The diagnostic module 
As per claim 14 (Original), Venkatesha in view of Wetzer teach the utility management system of claim 9, Venkatesha teaches wherein the equipment manager is configured to determine the repair equipment by determining, for each impediment to repairing the utility equipment determined by parsing the electronic dialog, repair equipment for removing the impediment. (Venkatesha e.g. Fig. 1, The server device 102, via the communication module 112, (i.e. message parser) may receive and/ or access data packets from one or more client devices, e.g., a camera phone, a wearable computing device, and/or another portable communication device, among other client devices configured to capture multimedia data of the repairable object ([0014] and [0021]). The diagnostic module 118 determines instructions to repair one or more damaged portions of an object and the type of tools that may be used for the repair [0025]. The reporting module/component 120 (i.e. equipment manager) may determine a report 
As per claim 15 (Original), Venkatesha in view of Wetzer teach the utility management system of claim 1, Venkatesha teaches wherein the equipment manager is configured to store, in the inventory database, the condition of the utility equipment with the retrieved identity of the utility equipment. (Venkatesha e.g. Fig. 1 Fig. 1 reporting system server device 102 may include various components such as a communication module 112, a processing module 114, a data storage module 116, a diagnostics module 118, and a reporting module 120, any of which may be communicatively linked to other modules via a system bus, network, or other connection mechanism 122 [0019]. The server device 102, via communication module 112, may receive and/ or access data packets from one or more client devices ([0014] and [0021]). The server device 102 may store the data packets in the data storage module 116 (i.e. inventory database) [0018]. Data packets include multimedia such as image data, sound 
As per claim 16 (Currently Amended), Venkatesha teaches a method of controlling a utility management system to locate and address potentially damaged utility equipment, the method comprising (Venkatesha e.g. Fig. 1 Reporting System and Fig. 6 Method; Systems, mediums, and methods for determining reports of repairable objects and events (Abstract).): 
Venkatesha teaches determining a geographic region potentially affected by an environmental event; (See claim 1a for response.)
Venkatesha teaches identifying a person in the geographic area; (See claim 1a for response.)
Venkatesha teaches receiving, at a utility communication device, the identity of the person in the geographic area; (See claim 1b for response.)
Venkatesha teaches engaging in an electronic dialog with the person, the electronic dialog including at least one electronic message to the utility communication device from the person using a communication device used by the person;
Venkatesha teaches parsing the at least one electronic message to determine a geolocation of the communication device used by the person in the electronic dialog; (See claim 1c for response.)
Venkatesha teaches parsing the electronic dialog to determine equipment information about utility equipment within a vicinity of a geolocation of the person the geolocation of the communication device used by the person in the electronic dialog, the equipment information including the type of utility equipment and a condition of the utility equipment; (See claim 1c for response.)
Venkatesha in view of Wetzer teach retrieving, based on the geolocation of the communication device and the equipment information, the identity of potentially damaged utility equipment from an inventory Page 5 of 22Appl. No. 15/621,087database, the utility equipment in the inventory database having associated information relating to geolocation; (See claim 1d for response.)
Venkatesha teaches generating a repair list including at least some of the identified potentially damaged utility equipment; and (See claim 1e for response.)
Venkatesha teaches determining repair equipment to repair the potentially damaged utility equipment on the repair list. (See claim 1e for response.)
As per claim 19 (Currently Amended), Venkatesha in view of Wetzer teach the method of claim 16, Venkatesha teaches wherein engaging in the electronic dialog with the person comprises: sending, by a utility management server system, an electronic message to the communication device of the person. (See claim 4 for response.)
As per claim 22 (Currently Amended), Venkatesha in view of Wetzer teach the method of claim 16, Venkatesha teaches wherein engaging in the electronic dialog with the person comprises: receiving, at the utility communication device from the communication device used by the person, at least one electronic message including observations by the person regarding the vicinity of the geolocation, the observations including image data, text, or both. (See claim 7 for response.)
As per claim 23 (Original), Venkatesha in view of Wetzer teach the method of claim 22, Venkatesha teaches wherein parsing the electronic dialog to determine equipment information comprises: applying image analysis, text analysis, or both to the observations received from the communication device of the person to determine the type of utility equipment, the condition of the utility equipment, or both. (See claim 8 for response.)
As per claim 24 (Original), Venkatesha in view of Wetzer teach the method of claim 22, Venkatesha teaches further comprising: parsing the electronic dialog to determine impediments, in the vicinity of the geolocation of the person, to repairing the utility equipment. (See claim 9 for response.)
As per claim 25 (Original), Venkatesha in view of Wetzer teach the method of claim 24, Venkatesha teaches wherein parsing the electronic dialog to determine the impediments comprises: applying image analysis, text analysis, or both to the observations received from the communication device of the person. (See claim 10 for response.)
As per claim 28 (Original), Venkatesha in view of Wetzer teach the method of claim 16, Venkatesha teaches wherein determining the repair equipment comprises: determining, for each identified potentially damaged utility equipment on the repair list, repair equipment for extracting the potentially damaged utility equipment and the repair equipment for installing new utility equipment. (See claim 13 for response.)
As per claim 29 (Original), Venkatesha in view of Wetzer teach the method of claim 24, Venkatesha teaches wherein determining the repair equipment comprises: determining, for each impediment to repairing the utility equipment determined by parsing the electronic dialog, repair equipment for removing the impediment. (See claim 14 for response.)
As per claim 30 (Original), Venkatesha in view of Wetzer teach the method of claim 16, Venkatesha teaches further comprising: storing, in the inventory database, the condition of the utility equipment with the retrieved identity of the utility equipment. (See claim 15 for response.)
As per claim 31 (Currently Amended), Venkatesha teaches a computer program product including a non-transitory computer- readable medium having computer code thereon for locating and addressing potentially damaged utility equipment, the computer code comprising (Venkatesha e.g. Figs. 1-2; Systems, mediums, and methods for determining reports of repairable objects and events (Abstract). The server device 200 may include a non-transitory computer-readable 
Venkatesha teaches program code for determining a geographic region potentially affected by an environmental event; (See claim 1a for response.)
Venkatesha teaches program code for identifying a person in the geographic area; (See claim 1a for response.)
Venkatesha teaches program code for receiving, at a utility communication device, the identity of the person in the geographic area; (See claim 1b for response.)
Venkatesha teaches program code for engaging in an electronic dialog with the person via a communication device used by the person, by (1) parsing at least one electronic message of the electronic dialog, from the person using the communication device used by the person to the utility communication device, to determine a geolocation of the communication device used by the person, andReply to office action of 1/11/2021 (2) determining equipment information about utility equipment within a vicinity of a geolocation of the person the geolocation of the communication device used by the person in the electronic dialog, the equipment information including the type of utility equipment and a condition of the utility equipment; (See claim 1c for response.)
Venkatesha in view of Wetzer teach program code for obtaining, based on the geolocation of the communication device and the equipment information, the identity of potentially damaged utility equipment; (See claim 1d for response.)
Venkatesha teaches program code for generating a repair list including at least some of the identified potentially damaged utility equipment; and (See claim 1e for response.)
Venkatesha teaches program code for determining repair equipment to repair the potentially damaged utility equipment on the repair list. (See claim 1e for response.)
As per claim 33 (Original), Venkatesha in view of Wetzer teach the computer program product of claim 31, Venkatesha teaches wherein the program code for engaging in the electronic dialog comprises: program code for applying image analysis, text analysis, or both to the at least one electronic message to determine the type of utility equipment, the condition of the utility equipment, or both. (See claim 8 for response.)
As per claim 35 (Original), Venkatesha in view of Wetzer teach the computer program product of claim 31, Venkatesha teaches further comprising: program code for determining impediments, in the vicinity of the geolocation of the person, to repairing the utility equipment
As per claim 36 (Original), Venkatesha in view of Wetzer teach the computer program product of claim 31, Venkatesha teaches wherein the program code for determining the repair equipment comprises: program code for determining, for each identified potentially damaged utility equipment on the repair list, repair equipment for extracting the potentially damaged utility equipment and the repair equipment for installing new utility equipment. (See claim 13 for response.)
Claims 2, 5-6, 11, 17, 20-21, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesha (US 2016/0155097 A1) in view of Wetzer et al. (US 2009/0006169 A1) and in further view of South (US 2015/0111524 A1).
As per claim 2 (Original), Venkatesha in view of Wetzer teach the utility management system of claim 1, Venkatesha in view of Wetzer do not explicitly teach, however South teaches wherein the region manager is further configured to: receive, from an environmental events notification system, at least one electronic message regarding the environmental event, and determine the geographic region based on the at least one electronic message. (South e.g. Figs. 1, 1A, and 2; South teaches a computer-implemented method for interactive emergency information and identification (Abstract). The interactive emergency information and identification system 200 may receive one or more notifications associated with emergency situations, emergency action plans, and other data from the emergency and law enforcement agencies 160. Additionally, the interactive emergency information and identification system 200 may transmit information about one or more individuals in proximity to the location of the emergency situation as well as audio, video, and/or text data received from the individual 120 to the emergency and law enforcement agencies 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Venkatesha in view of Wetzer’s reporting system to receive environment events (e.g. emergency) notifications as taught by South in order to efficiently coordinate the flow of information between individuals and first responders (South e.g. [0039]).
Venkatesha, Wetzer. and South’s inventions are directed towards using computer technology to engage in information exchange to identify and coordinate unplanned maintenance work and/or emergency situations.  Furthermore, all of the claimed elements were known in the prior arts of Venkatesha, Wetzer, and South and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As per claim 5 (Original), Venkatesha in view of Wetzer teach the utility management system of claim 4, Venkatesha in view of Wetzer do not explicitly teach, however South teaches wherein the electronic message is a text message that requests an observation from the person. (South e.g. Figs. 6-7; South teaches a computer-implemented method for interactive emergency information and identification 
The Examiner submits that before the effective filing date, it would have been obvious for a person having ordinary skill in the art to further incorporate these features of South into the reporting system of Venkatesha in view of Wetzer for the same reasons as discussed for Claim 1.
As per claim 6 (Original), Venkatesha in view of Wetzer teach the utility management system of claim 4, Venkatesha in view of Wetzer do not explicitly teach, however South teaches wherein the electronic message is configured to activate, on the communication device, an application for managing the electronic dialog. (South e.g. The user device includes an application (or “app') associated with the interactive emergency information and identification system 200 that receives, transmits, displays emergency information and collects location information on the user device. Such an app may automatically start when the user device is turned on and perpetually run in the background. As such, when an emergency message is received from the 
The Examiner submits that before the effective filing date, it would have been obvious for a person having ordinary skill in the art to further incorporate these features of South into the reporting system of Venkatesha in view of Wetzer for the same reasons as discussed for Claim 1.  One of ordinary skill would have recognized that the functionality of the message to activate an application on the recipient device would further improve the system to proactively assesses potential emergency situations prior to receiving indications from customers.
As per claim 11 (Original), Venkatesha in view of Wetzer teach the utility management system of claim 1, wherein the message parser is configured to determine global positioning coordinates from geolocation metadata of the at least one electronic message. 
Venkatesha teaches obtaining location data and IP addresses from image data and data packets, respectively (Venkatesha e.g. Fig. 1 server device 102 may be configured to manage, parse, and/or construct and deconstruct data packets that include various types of data such as multimedia data [0015]. Data packets include multimedia data such as image data, sound data, and/or audiovisual data indicative of the repairable 
Venkatesha in view of Wetzer do not explicitly teach determining global positioning coordinates from geolocation metadata of the at least one electronic message.
However, South teaches determining global positioning coordinates from geolocation metadata of the at least one electronic message (South e.g. User device may determine its present location using a GPS receiver [0036]. The user devices periodically transmit their current location to system 200 whenever they are powered on [0051]. Received GPS information may include altitude as well as latitude and longitude [0052].) 
The Examiner submits that before the effective filing date, it would have been obvious for a person having ordinary skill in the art to further incorporate these features of South into the reporting system of Venkatesha in view of Wetzer for the same reasons as discussed for Claim 1.
As per claim 17 (Original), Venkatesha in view of Wetzer teach the method of claim 16, Venkatesha in view of Wetzer and South teach wherein determining the geographic region potentially affected by the environmental event comprises: receiving, from an environmental events notification system, at least one electronic message regarding the environmental event; and determining the geographic region based on the at least one electronic message. (See claim 2 for response.)
As per claim 20 (Original), Venkatesha in view of Wetzer teach the method of claim 19, Venkatesha in view of Wetzer and South teach wherein the electronic message is a text message that requests an observation from the person. (See claim 5 for response.)
As per claim 21 (Original), Venkatesha in view of Wetzer teach the method of claim 19, Venkatesha in view of Wetzer and South teach wherein sending the electronic message to the communication device of the person comprises: activating an application for managing the electronic dialog, wherein the application is configured to execute on the communication device. (See claim 6 for response.)
As per claim 26 (Original) Venkatesha in view of Wetzer teach the method of claim 16, Venkatesha in view of Wetzer and South teach wherein parsing the at least one electronic message comprises: determining global positioning coordinates from geolocation metadata of the at least one electronic message. (See claim 11 for response.)
As per claim 32 (Original), Venkatesha in view of Wetzer teach the computer program product of claim 31, Venkatesha in view of Wetzer and South teach wherein the program code for engaging in the electronic dialog comprises: program code for determining global positioning coordinates from geolocation metadata of the at least one electronic message. (See claim 11 for response.)
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesha (US 2016/0155097 A1) in view of Wetzer et al. (US 2009/0006169 A1) and in further view of Baynes et al. (US 2015/0100166 A1).
As per claim 3 (Original), Venkatesha in view of Wetzer teach the utility management system of claim 1, Venkatesha in view of Wetzer do not explicitly teach, however, Baynes teaches wherein the region manager is further configured to: communicate with a database of people to select a customer of the utility service residing in the geographic area. (Baynes e.g. Fig. 4, Baynes teaches a system for determining when a power outage has occurred in a structure and reporting such power outages to a remote server system [0004]. Fig. 4 aggregation server system (i.e. region manager) smart-home device interface 420 may receive notifications of power outages from smart-home devices [0061]. Based upon information present within the messages received from smart-home devices and/or by cross-referencing information received in such messages with a database of location information for the user accounts associated with the smart-home devices, power outage locator engine 410 may be able to determine when each smart-home device experiences the power outage and the location of each smart-home devices. The geographic location of the structures in which the smart-home devices are located may be used in assessing whether a common power outage is responsible for the power loss at the structures ([0062]- [0063]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Venkatesha in view of Wetzer’s reporting system to include a customer database as taught by Baynes in order to cross-reference message/notification information with user home locations to identify affected clusters (Baynes e.g. [0008]- [0009] and [0062]).
Venkatesha, Wetzer. and Baynes’s inventions are directed towards using computer technology to engage in information exchange to identify and coordinate unplanned maintenance work and/or emergency situations.  Furthermore, all of the claimed elements were known in the prior arts of Venkatesha, Wetzer, and Baynes and 
As per claim 18 (Original), Venkatesha in view of Wetzer teach the method of claim 16, Venkatesha in view of Wetzer and Baynes teach wherein identifying the person in the geographic area comprises: selecting a customer of the utility service residing in the geographic area. (See claim 3 for response.)
Claims 12, 27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesha (US 2016/0155097 A1) in view of Wetzer et al. (US 2009/0006169 A1) and in further view of Mohideen et al. (US 2014/0074273 A1).
As per claim 12 (Original), Venkatesha in view of Wetzer teach the utility management system of claim 1, wherein the equipment manager is configured to: retrieve, from the inventory database, utility equipment with a geolocation within a predetermined distance of the geolocation of the communication device; and identify, from the retrieved utility equipment, potentially damaged utility equipment based on the type of utility equipment determined from parsing the electronic dialog. 
Venkatesha in view of Wetzer teach wherein the equipment manager is configured to retrieve, from the inventory database, utility equipment with a geolocation within the geolocation of the communication device (Wetzer e.g. Wetzer teaches a system for managing the maintenance of equipment [0023]. Fig. 1 system includes storage device 108 that configured to store data in a plurality of databases such as an equipment geography description database 122 [0029]. The equipment geography description 
Venkatesha in view of Wetzer teach identify, from the retrieved utility equipment, potentially damaged utility equipment based on the type of utility equipment determined from parsing the electronic dialog (Wetzer e.g. The invention provides methods and apparatus for identification, categorization and integration of unplanned MRO work. A technician identifies location of the unplanned work and answers tailored questions posed by the system to obtain additional information about the nature of the work [0068]. The operator identifies and verifies the work category (e.g. hydraulics, electrical, etc.) for the items of unplanned work [0046]. A task description for the unplanned work tasks is identified and verified using a pull down menu of relevant information along with a click-to-verify method for input [0047].) 
While Venkatesha in view of Wetzer teach determining utility equipment within a certain physical or geographical location associated with the user communication device, it does not explicitly teach within a predetermined distance.

The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Venkatesha in view of Wetzer’s reporting system inventory database to be able to retrieve/filter utility equipment information  based on its location being a predetermined distance of an operator’s computing device as taught by Mohideen in order to communicate specific instructions  that helps plant maintenance, operations, and reliability and improve overall plant efficiency in a complex work environment (Mohideen e.g.[0004] and [0006]).
Venkatesha, Wetzer, and Mohideen’s inventions are directed towards using computer technology to engage in information exchange to identify and coordinate unplanned maintenance work and/or emergency situations.  Furthermore, all of the 
As per claim 27 (Original), Venkatesha in view of Wetzer teach the method of claim 16, Venkatesha in view of Wetzer and Mohideen teach wherein retrieving the identity of potentially damaged utility equipment from the inventory database comprises: retrieving, from the inventory database, utility equipment with a geolocation within a predetermined distance of the geolocation of the communication device; Reply to office action of 1/11/2021 identifying, from the retrieved utility equipment, potentially damaged utility equipment based on the type of utility equipment determined from parsing the electronic dialog. (See claim 12 for response.)
As per claim 34 (Original), Venkatesha in view of Wetzer teach the computer program product of claim 31, Venkatesha in view of Wetzer and Mohideen teach wherein the program code for obtaining the identity of potentially damaged utility equipment comprises: program code for retrieving, from an inventory database, utility equipment with a geolocation within a predetermined distance of the geolocation of the communication device; and program code for identifying, from the retrieved utility equipment, potentially damaged utility equipment based on the type of utility equipment determined from parsing the electronic dialog. (See claim 12 for response.)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification – pg. 7 ln. 24 – pg. 8 ln 11 with reference to Fig. 2
        2 MPEP 2181(II)(B)